     Case 1:20-cv-01126-NONE-JDP Document 5 Filed 08/21/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ANTOINE DESHAWN BARNES,                             Case No. 1:20-cv-01126-JDP
12                        Petitioner,                     FINDINGS AND RECOMMENDATIONS TO
                                                          DISMISS PETITION FOR FAILURE TO
13            v.                                          STATE A COGNIZABLE CLAIM
14    UNITED STATES PRESIDENT TRUMP,                      OBJECTIONS DUE IN THIRTY DAYS
15                        Respondent.                     ECF No. 1
16                                                        ORDER DIRECTING CLERK OF COURT TO
                                                          ASSIGN CASE TO DISTRICT JUDGE
17

18           Petitioner Antoine Deshawn Barnes, III, a state prisoner without counsel, seeks a writ of

19   habeas corpus under 28 U.S.C. § 2254. ECF No. 1. This matter is before us for preliminary

20   review under Rule 4 of the Rules Governing Section 2254 Cases. Under Rule 4, a district court

21   must dismiss a habeas petition if it “plainly appears” that the petitioner is not entitled to relief.

22   See Valdez v. Montgomery, 918 F.3d 687, 693 (9th Cir. 2019); Boyd v. Thompson, 147 F.3d 1124,

23   1127 (9th Cir. 1998). Courts have “an active role in summarily disposing of facially defective

24   habeas petitions” under Rule 4. Ross v. Williams, 896 F.3d 958, 968 (9th Cir. 2018) (citation

25   omitted).

26   Discussion

27           A federal court “shall entertain an application for a writ of habeas corpus in behalf of a

28   person in custody pursuant to the judgment of a State court only on the ground that he is in
                                                          1
     Case 1:20-cv-01126-NONE-JDP Document 5 Filed 08/21/20 Page 2 of 3

 1   custody in violation of the Constitution or laws or treaties of the United States.”

 2   28 U.S.C. § 2254(a). To pass initial screening under Rule 4, petitioner must allege a violation of

 3   “clearly established federal law”—meaning a violation of a U.S. Supreme Court holding. See

 4   White v. Woodall, 572 U.S. 415, 419 (2014). Habeas relief is not available where a favorable

 5   judgement would not “necessarily lead to [a petitioner’s] immediate or earlier release from

 6   confinement.” See Nettles v. Grounds, 830 F.3d 922, 935 (9th Cir. 2016).

 7          Petitioner seeks to patent, inter alia, his name, face, body, image, and “thumbs up” logo.

 8   See generally ECF No. 1. Petitioner makes no other claims for relief. Petitioner’s claim is not

 9   cognizable on habeas review; he does not challenge the fact or duration of his custody, he has not

10   alleged a violation of clearly established federal law, and he has not shown that success on his

11   claim will lead to his earlier release. Accordingly, we recommend that the petition be summarily

12   dismissed.1

13   Certificate of Appealability
14          A petitioner seeking a writ of habeas corpus has no absolute right to appeal a district

15   court’s denial of a petition; he may appeal only in limited circumstances. See 28 U.S.C. § 2253;

16   Miller-El v. Cockrell, 537 U.S. 322, 335-36 (2003). Rule 11 Governing Section 2254 Cases

17   requires a District Court to issue or deny a certificate of appealability when entering a final order

18   adverse to a petitioner. See also Ninth Circuit Rule 22-1(a); United States v. Asrar, 116 F.3d

19   1268, 1270 (9th Cir. 1997). Where, as here, the court denies habeas relief on procedural grounds

20   without reaching the underlying constitutional claims, the court should issue a certificate of
21   1
       There are additional reasons to summarily dismiss the petition. Petitioner states that he has not
22   exhausted his claim before the state-courts, as required by 28 U.S.C. § 2254(b)(1). ECF No. 1 at
     5-6; see O’Sullivan v. Boerckel, 526 U.S. 838, 845 (1999); Duncan v. Henry, 513 U.S. 364, 365
23   (1995). Moreover, petitioner has a different habeas petition pending before this court. See
     Barnes v. CA Dept. Corrections Dir., No. 1:20-cv-00836-NONE-JDP (E.D. Cal. June 1, 2020).
24   To the extent that petitioner is attempting to challenge the same conviction and raise the same
     claims in these petitions, the instant petition is considered second or successive. Due to the vague
25   nature of petitioner’s claims in the instant petition, we cannot, at this time, determine whether the
26   petition is second or successive. However, in the event that petitioner is attempting to challenge
     the same conviction and raise the same claims in both petitions, he is forewarned that he must
27   have leave from the Ninth Circuit Court of Appeals to proceed with such a petition. See 28
     U.S.C. § 2244(b)(3)(A); Henry v. Spearman, 899 F.3d 703, 705 (9th Cir. 2018).
28
                                                        2
     Case 1:20-cv-01126-NONE-JDP Document 5 Filed 08/21/20 Page 3 of 3

 1   appealability “if jurists of reason would find it debatable whether the petition states a valid claim

 2   of the denial of a constitutional right and that jurists of reason would find it debatable whether the

 3   district court was correct in its procedural ruling.” Slack v. McDaniel, 529 U.S. 473, 484 (2000).

 4   “Where a plain procedural bar is present and the district court is correct to invoke it to dispose of

 5   the case, a reasonable jurist could not conclude either that the district court erred in dismissing the

 6   petition or that the petitioner should be allowed to proceed further.” Id. Here, reasonable jurists

 7   would not find our conclusion debatable or conclude that petitioner should proceed further. Thus,

 8   the court should decline to issue a certificate of appealability.

 9   Findings and Recommendations

10            We recommend that the petition be dismissed, ECF No. 1, and that the court decline to

11   issue a certificate of appealability. We submit the findings and recommendations to the U.S.

12   District Court judge who will be assigned to the case under 28 U.S.C. § 636(b)(1)(B) and Rule

13   304 of the Local Rules of Practice for the United States District Court, Eastern District of

14   California. Within thirty days of the service of the findings and recommendations, petitioner may

15   file written objections to the findings and recommendations with the court and serve a copy on all

16   parties. That document must be captioned “Objections to Magistrate Judge’s Findings and

17   Recommendations.” The assigned district judge will then review the findings and

18   recommendations under 28 U.S.C. § 636(b)(1)(C).

19   Order

20            The clerk of court is directed to assign this case to a district judge for the purposes of
21   reviewing these findings and recommendations.

22
     IT IS SO ORDERED.
23

24
     Dated:      August 21, 2020
25                                                        UNITED STATES MAGISTRATE JUDGE
26
27   No. 206.
28
                                                          3
